___________

                                   No. 96-2253
                                   ___________

Ruth A. Kisling,                    *
                                    *
           Appellant,               *
                                    *    Appeal from the United States
      v.                            *    District Court for the
                                    *    Eastern District of Arkansas.
Shirley S. Chater, Commissioner     *
of the Social Security              *
Administration,                     *
                                    *
           Appellee.                *
                               ___________

                   Submitted:      December 9, 1996

                          Filed:   February 5, 1997
                                   ___________

Before WOLLMAN, BRIGHT, and MURPHY, Circuit Judges.
                               ___________


WOLLMAN, Circuit Judge.


     Ruth A. Kisling appeals from the district court's1 order affirming
the decision of the Commissioner of the Social Security Administration,
denying her claim for Supplemental Security Income (SSI) benefits.       We
affirm.


                                       I.


     Kisling filed for benefits on January 15, 1993, claiming disability
due to arthritis, bronchitis, and asthma.         At her hearing before an
administrative law judge (ALJ), Kisling testified to arthritis pain,
bronchitis, asthma, and bad nerves.    She also stated that she often became
depressed and angry.




      1
       The Honorable Jerry W. Cavaneau, United States Magistrate
Judge for the Eastern District of Arkansas, to whom this case was
referred for final disposition pursuant to 28 U.S.C. § 636(c).
     The ALJ found that Kisling suffered from bronchitis and dysthymia2.
Analyzing Kisling's claim under the framework outlined in 20 C.F.R. §§
416.920 and 416.920a, the ALJ found that while these impairments were
severe, they did not meet the requirements for listed impairments.           The ALJ
concluded that Kisling retained the residual functional capacity to perform
her past relevant work as a shirt factory worker, and therefore denied
benefits.


     The Appeals Council denied Kisling's request for review.                      The
district court granted summary judgment for the Commissioner.             On appeal,
Kisling argues that the Commissioner's decision was not supported by
substantial evidence, that the ALJ's credibility determinations were
erroneous, and that the ALJ failed to consider the combined effect of her
impairments on her ability to perform her past relevant work.


                                            II.


          Our   review   on   appeal   is   limited   to   determining   whether   the
Commissioner's decision is supported by substantial evidence on the record
as a whole.     See 42 U.S.C. § 405(g); Comstock v. Chater, 91 F.3d 1143, 1145
(8th Cir. 1996); Johnson v. Chater, 87 F.3d 1015, 1017 (8th Cir. 1996).
"Substantial evidence is that which a reasonable mind would find as
adequate to support the Commissioner's decision."              Comstock, 91 F.3d at
1145; see Johnson, 87 F.3d at 1017.


     The record clearly supports the Commissioner's determination that
Kisling's physical impairments do not inhibit her ability to perform her
past relevant work.      The medical evidence does not show




      2
       Dysthymia is a mood disorder characterized by a depressed
feeling and loss of interest or pleasure in one's usual activities
that persists for more than two years but is not severe enough to
meet the criteria for major depression.       Richard Sloane, The
Sloane-Dorland Annotated Medical-Legal Dictionary 204 (1992 Supp.).

                                            -2-
that Kisling suffers from arthritis or from any other afflictions that
might impair her ability to work.    Medical records do confirm that Kisling
suffers from chronic, and occasionally acute bronchitis, but there is no
evidence that her pulmonary function is significantly compromised, and no
physician has ever restricted her activities because of her pulmonary
status.     Moreover, there is no evidence in the record showing that
Kisling's pulmonary condition would inhibit her ability to work as a shirt
factory worker.3


     Furthermore, the medical records show that Kisling's respiratory
problems are related to her smoking habit.            Although her physicians
repeatedly recommended that she curb her smoking, Kisling did not heed this
advice.   Impairments that are controllable or amenable to treatment do not
support a finding of disability, and "[f]ailure to follow a prescribed
course of remedial treatment without good reason is grounds for denying an
application for benefits."     Roth v. Shalala, 45 F.3d 279, 282 (8th Cir.
1995); see 20 C.F.R. § 416.930(b).


     The record    also   supports   the    Commissioner's   determination   that
Kisling's mental condition does not impair her capacity to perform her past
relevant work.   Kisling's treating psychiatrist, Dr. Gary Tharp, noted on
December 19, 1992, that her dysthymia was in remission.        In reports dated
May 8, 1993 and July 10, 1993, Tharp did note that Kisling exhibited
schizoid avoidance features.    In two subsequent reports dated August 28,
1993 and October 30, 1993, however, Tharp does not mention any such
features.    Moreover, in the July 10th, August 28th, and October 30th
reports, Tharp described Kisling as alert and oriented, in a good mood,
maintaining a normal speech pattern, exhibiting appropriate




     3
      Kisling alleges that the ALJ breached his duty to adequately
develop the record. See Mitchell v. Shalala, 25 F.3d 712, 714 (8th
Cir. 1994). The record itself, however, is sufficiently developed;
the documents and testimony simply fail to support Kisling's
claims.

                                      -3-
reactions, and presenting no evidence of psychosis or suicidal or homicidal
thoughts.


        We also find that the ALJ properly assessed the credibility of
Kisling and her sister and was justified in discounting their testimony
regarding Kisling's subjective complaints of pain.             The ALJ based his
credibility    assessment   on   specific    inconsistencies   between   Kisling's
complaints and the record as a whole, as required by Polaski v. Heckler,
739 F.2d 1320, 1322 (8th Cir. 1984).          He    noted the absence of medical
evidence supporting Kisling's subjective complaints of pain, a factor that
supports the discounting of such complaints.            See Comstock, 91 F.3d at
1147.      He also relied on the fact that Kisling was not on any pain
medication, which we have held "is `inconsistent with subjective complaints
of disabling pain.'"   Johnson, 87 F.3d at 1017 (quoting Haynes v. Shalala,
26 F.3d 812, 814 (8th Cir. 1994)).     The ALJ additionally noted that Kisling
took care of her own daily personal needs, and that no physician had
instructed her to limit herself in any capacity.           Finally, he cited the
opinion of Kisling's therapist that Kisling's motivation to work was
suspect.    These enumerated findings support the ALJ's decision to discount
Kisling's subjective complaints of pain.           See Polaski, 739 F.2d at 1322.
Likewise, because Kisling's sister merely stated that Kisling's testimony
was true and not exaggerated, the ALJ was justified in discrediting her
testimony as well.   See Brown v. Chater, 87 F.3d 963, 966 (8th Cir. 1996)
(ALJ may disbelieve witness's testimony due to suspect nature).


        Finally, contrary to Kisling's assertion, we find that the ALJ
properly considered the combined effect of Kisling's impairments.          See 20
C.F.R. § 416.923; Weikert v. Sullivan, 977 F.2d 1249, 1251 (8th Cir. 1992).
Overall, the evidence in the record supports the Commissioner's conclusion
that Kisling's impairments did not inhibit her ability to perform her past
relevant work.




                                       -4-
The judgment is affirmed.


A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -5-